945 F.2d 398
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Albert Charles BURGESS, Jr., Plaintiff-Appellant,v.Joseph G. BROWN, George Hill, Larry E. Horton, Bob Carter,Defendants-Appellees.
No. 90-6801.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 8, 1990.Decided Oct. 4, 1991.

Appeal from the United States District Court for the Western District of North Carolina, at Charlotte.   Robert D. Potter, Chief District Judge.  (CA-86-375-P)
Albert Charles Burgess, Jr., appellant pro se.
Lacy Herman Thornburg, Office of the Attorney General of North Carolina, Raleigh, N.C., Frank Bayard Aycock, III, Charlotte, N.C., Allan R. Gitter, Womble, Carlyle, Sandridge & Rice, Winston-Salem, N.C., for appellees.
W.D.N.C.
AFFIRMED.
Before PHILLIPS, WILKINSON and WILKINS, Circuit Judges.
OPINION
PER CURIAM:


1
Albert Charles Burgess Jr. appeals from the district court's order denying his motion for reconsideration pursuant to Fed.R.Civ.P. 60(b)(6).   Our review of the record and the district court's opinion discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the district court.*  Burgess v. Brown, CA-86-375-P (W.D.N.C. Feb. 20, 1990).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 Burgess's claims against Horton regarding the 1980 South Carolina convictions were dismissed on the merits, and that dismissal was affirmed by this Court.   Burgess v. Brown, No. 87-7538 (4th Cir.  Aug. 19, 1987) (unpublished).   Further, to the extent that Burgess claimed that Horton was involved in Burgess's 1985 convictions, that claim, along with the other claims regarding the 1985 convictions, has been stayed on the district court's docket pending exhaustion.   Burgess v. Brown, No. 87-7538, slip op. at 3